Case 2:19-cv-00085-JMS-DLP Document 218 Filed 12/10/20 Page 1 of 7 PageID #: 5286




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                   Terre Haute Division


  ROGER TODD,                                     )
                                                  )
                  Plaintiff,                      )
                                                  )
          v.                                      )         Case No. 2:19-cv-85-JMS-DLP
                                                  )
  OCWEN LOAN SERVICING, LLC., and                 )
  DEUTSCHE BANK NATIONAL TRUST CO., )
  as Trustee for NovaStar Mortgage Funding Trust, )
  Series 2007-1 ,                                 )
                                                  )
                 Defendants.                      )

                    PLAINTIFF’S MOTION TO COMPEL AND EXTEND
                       THE DEPOSITION OF 30(B)(6) DEPONENT

         In accordance with Rule 30(d) of the Federal Rules of Civil Procedure, Plaintiff Roger

  Todd (“Todd”) respectfully requests that this Court grant additional time to complete the

  deposition of Defendant Ocwen Loan Servicing, LLC.’s (“Ocwen”) corporate representative. In

  support of this motion, Todd states as follows:

                                            Introduction

         The parties have currently scheduled Ocwen’s corporate representative deposition for

  December 17, 2020. Due to the amount of factual material to cover, Todd will be unable to

  complete the deposition in seven hours or one day. This issue has been discussed with Counsel

  for Ocwen, and touched upon during previous status conferences, but no resolution has been

  reached. In light of the upcoming holiday season, impending discovery deadlines, and the

  reasons set forth in detail below, Todd seeks to extend the deposition of Ocwen’s 30(b)(6)

  corporate representative to three seven hour days and compel appearance for the same.
Case 2:19-cv-00085-JMS-DLP Document 218 Filed 12/10/20 Page 2 of 7 PageID #: 5287




                                              Argument

         The length of a deposition is governed by Rule 30(d)(1) of the Federal Rules of Civil

  Procedure. Federal Rule of Civil Procedure 30(d)(1) sets a presumptive limit for depositions as

  “1 day of 7 hours.” However, FRCP 30(d)(1) allows for allowance of additional time under

  certain circumstances. To rebut the presumptive “1 day of 7 hours” limitation, “the moving party

  must show good cause exists to depose a witness beyond seven hours.” United States v. City of

  Evansville, 2012 U.S. Dist. LEXIS 125786 at *4 (S.D. Ind. Sep. 5, 2012) (citing Advisory

  Comment (2000 Amendment Subdivision (d))). FRCP 30(d)(1) “directs the court to allow

  additional time where consistent with Rule 26(b)(2) if needed for a fair examination of the

  deponent. A variety of factors may be considered in determining whether good cause exists to

  extend a deposition including: (1) if it is to cover events occurring over a long period of time; (2)

  if the sheer volume of documents, facts, and legal issues involved necessitate such an extensions;

  (3) if the deponent is a “vital material witness”; and, (4) if the case is particularly complex.

  Advisory Comment (2000 Amendment Subdivision (d)); see also Evansville, 2012 U.S. Dist.

  LEXIS 125786 at *6-7 (“Allegations of damages spanning many years is a potential justification

  for allowing additional time.”); Valley Forge Ins. Co. v. Hartford Iron & Metal, 2016 U.S. Dist.

  LEXIS 201652 at *7 (N.D. Ind. Nov. 4, 2016) ( “Considering [the deponent’s] role in the case

  and the parties’ logistics, in this particular instance it is most prudent to approve the extended

  deposition in advance of conducting the deposition.”).

         However, “[e]ven if good cause is found, the court must limit the additional time if it

  determines that the party seeking additional discovery has had ample opportunity to obtain the

  information, the burden proposed outweighs its likely benefit, the discovery is unreasonably

  cumulative or duplicative, or it can be obtained through ‘some other source that is more
Case 2:19-cv-00085-JMS-DLP Document 218 Filed 12/10/20 Page 3 of 7 PageID #: 5288




  convenient, less burdensome, or less expensive.’” Evansville, 2012 U.S. Dist. LEXIS 125786 at

  *4-5 (citing Fed. R. Civ. P. 26(b)(2)(C)).

                                                    Argument


          Good cause exists to extend the deposition of Ocwen’s 30(b)(6) corporate representative

  to three seven hour days because the instant matter satisfies each of the foregoing factors. First,

  the sheer volume of documents and factual issues to be covered during the deposition alone favor

  extending the deposition. See Evansville, 2012 U.S. Dist. LEXIS 125786 at *6-7; see also In re

  Intel Corp. Microprocessor Antitrust Litigation, No. 05-1717-JJF, 2008 WL 5377979, at *2 (D.

  Del. Dec. 18, 2008) (extending the duration of witnesses' depositions after noting the "eight years

  of particularized knowledge by [the non-party witnesses]" and the "thousands of documents.").

  Here, in addition to hundreds of loan level transactions, Todd seeks testimony covering

  thousands of pages of documents, most requiring particularized knowledge, on topics including

  without limitation Ocwen’s servicing processes and servicing platform REALServicing, Risk

  Convergence Reports, investigative procedures responsive to Notices of Error and ACDVs, and

  the Monitor Reports produced by StoneTurn Group. See Ex. A. Further, like the case of In re

  Intel Corp. Microprocessor Antitrust Litigation, these topics span a period of time in excess of

  eight years.

          Second, the complexity of the instant matter speaks for itself. Todd has brought claims

  against Ocwen seeking compensatory, statutory, and punitive damages for violation of the

  FCRA, 15 U.S.C. 1681n, 1 the RESPA, 12 U.S.C. § 2601 et seq., 2 the IDCSA, Ind. Code § 24-5-



  1
   Todd contends Ocwen has acted “willfully” by taking actions entailing “an unjustifiably high risk of harm that
  [was] either known or so obvious that it should be known.” Safeco Ins. Co. of America v. Burr, 551 U.S. 47, 70-71
  (2007); see also Graham v. CSC Credit Servcs., 306 F.Supp.2d 873, 880-81 & n.1 (D. Minn. 2004) (An “intentional
  policy decision” not to change its system in the face of changing times or clear need raises a question of
  willfulness.).
Case 2:19-cv-00085-JMS-DLP Document 218 Filed 12/10/20 Page 4 of 7 PageID #: 5289




  0.5-2, 3 the ICVRA, Ind. Code § 34-24-3-1, 4 and the discharge injunction, 11 U.S.C. § 524 et

  seq. 5 As noted above, this case is not merely about Todd’s loan or an unforeseeable employee

  error – it involves a knowing “pattern and practice” of mortgage servicing misconduct, Ocwen’s

  refusal to address both curable and incurable deficiencies known to exist with regard to

  REALServicing which have had the effect of creating widespread manufactured states of default

  generally and with regard to Todd’s loan specifically and, thus, willfully indifferent conduct.

           Third, the 30(b)(6) deponent is of vital importance and Ocwen has repeatedly opposed

  Todd’s attempts to depose current and former employees on the basis all necessary testimony

  could be obtained via the 30(b)(6). (insert reference to previous arguments re Ron Faris, only the

  corporate reps testimony can “bind” Ocwen, few other sources of testimony. See generally [D.E.

  58] (Ocwen’s Motion to Quash the Subpoena for the Deposition of Ron Faris, Ocwen’s former

  Chief Executive Officer, and for a Protective Order, basing a significant portion of their

  argument on the principle that information proposed to be obtained from Faris during the

  deposition could be obtained through less obtrusive means, such as through a 30(b)(6) deposition

  of Ocwen’s corporate representative); [D.E. 68] (Ocwen’s Reply in Further Support of its

  Motion to Quash the Subpoena for the Deposition of Ron Faris and for a Protective Order, in




  2
    In order to recover statutory damages, the plaintiff must show “a pattern or practice of noncompliance.” 12 U.S.C.
  § 2605(f)(1)(B). “Pattern or practice” is not defined by a specific number of offenses; rather, the term suggests a
  routine and knowing manner of operating. However, “pattern and practice” may entail allegations and analysis into
  similar servicing misconduct affecting other borrowers. See, e.g., Quimby v. Caliber Home Loans, 2015 WL
  3751511, at *2 (S.D. Ind. Apr. 22, 2015); see also Obazee v. Bank of NY Mellon, 2015 WL 8479677 (N.D. Tex.
  Dec. 10, 2015).
  3
    “Incurable deceptive act” means a deceptive act done by a supplier as part of a scheme, artifice, or device with
  intent to defraud or mislead.
  4
    “A person who knowingly or intentionally exerts unauthorized control over property of another person” commits
  Conversion under Ind. Code § 35-43-4-2(b).
  5
    “To prove that a discharge injunction has been violated, "the debtor must show that the creditor acted intentionally,
  with knowledge that his act would be in violation of the automatic stay [or injunction]."” Romanucci & Blandin,
  LLC v. Lempesis, 2017 U.S. Dist. LEXIS 71526, at *12 (N.D. Ill. May 4, 2017).
Case 2:19-cv-00085-JMS-DLP Document 218 Filed 12/10/20 Page 5 of 7 PageID #: 5290




  which Ocwen doubled-down on its assertion that the information sought to be obtained from

  Faris could be obtained by other less obtrusive means, such as through a 30(b)(6) deposition).

         Finally, it is not uncommon in the Seventh Circuit for extensions of deposition time to be

  granted in advance. See, e.g., Valley Forge, 2016 U.S. Dist. LEXIS 201652; Marshall v. GE

  Marshall, Inc., No. 2:09 cv 198, 2012 WL 405714 (N.D. Ind. Feb. 8, 2012); Canal Barge Co. v.

  Commonwealth Edison Co., Case No. 98 C 0509, 2001 U.S. Dist. LEXIS 10097 (N.D. Ill. July

  19, 2001). These courts have based their decisions to preemptively grant a motion for extension

  of time on reasons such as the deponent’s role in the case and the parties’ logistics, the

  complexity of the case, the number of claims, parties, and documents involved, and the need to

  refer to numerous accompanying documents while conducting a factually complex deposition.

  Valley Forge, 2016 U.S. Dist. LEXIS 201652 at *8 (“Considering [the deponent’s] role in the

  case and the parties’ logistics, in this particular instance it is most prudent to approve the

  extended deposition in advance of conducting the deposition.”) (emphasis added); Marshall,

  2012 WL 405714 at *1 (approving an extended deposition in advance due to the complexity of

  the case and the number of claims, parties, and documents involved); Canal Barge Co., 2001

  U.S. Dist. LEXIS 10097 at *11-12 (preemptively authorizing up to three seven hour days of

  deposition based on the “factual complexity of discussing repair work performed on 56 barges

  and the need to refer to numerous accompanying documents”).

                                            Conclusion

         For the foregoing reasons, the Court should authorize the extension of the deposition of

  Ocwen’s 30(b)(6) corporate representative to three seven hour days and compel appearance for

  the same.
Case 2:19-cv-00085-JMS-DLP Document 218 Filed 12/10/20 Page 6 of 7 PageID #: 5291




                                     Respectfully submitted,

                                     /s/ Travis W. Cohron
                                     Travis W. Cohron, No. 29562-30
                                     CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
                                     320 N. Meridian Street, Suite 1100
                                     Indianapolis, IN 46204
                                     Telephone: (317) 637-1321
                                     Fax: (317) 687-2344
                                     tcohron@clarkquinnlaw.com

                                     /s/ Nicholas H. Wooten
                                     Nicholas H. Wooten, No. ASB-1870-o77n
                                     NICK WOOTEN, LLC
                                     5125 Burnt Pine Drive
                                     Conway, AR 72034
                                     Telephone: (833)-937-6389
                                     nick@nickwooten.com


                                     /s/Rusty A. Payton
                                     Rusty A. Payton, IL Reg No. 6201771
                                     Payton Legal Group
                                     20 North Clark Street
                                     Suite 3300
                                     Chicago, IL 60602
                                     Telephone: (773) 682-5210
                                     info@payton.legal

                                     Counsel for the Plaintiff
Case 2:19-cv-00085-JMS-DLP Document 218 Filed 12/10/20 Page 7 of 7 PageID #: 5292




                                 CERTIFICATE OF SERVICE

          I hereby certify that on December 10th, 2020, a copy of the foregoing was filed
  electronically. Notice of this filing will be made on all ECF-registered counsel by operation of
  the Court’s electronic filing system. Parties may access this filing through the Court’s system.


  David M. Schultz
  Joseph D. Kern
  James M. Lydon
  HINSHAW & CULBERTSON
  dshultz@hinshawlaw.com
  dkern@hinshawlaw.com
  jlydon@hinshawlaw.com
  Counsel for Defendants

                                              /s/ Travis W. Cohron
                                              Travis W. Cohron, No. 29562-30

  CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
  320 N. Meridian Street, Suite 1100
  Indianapolis, IN 46204
